Name: Commission Regulation (EEC) No 3690/83 of 27 December 1983 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 368/20 Official Journal of the European Communities 29 . 12. 83 COMMISSION REGULATION (EEC) No 3690/83 of 27 December 1983 establishing unit values for the determination of the customs value of certain perishable goods dance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simplified procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3063/82 (2), and in particular Article 1 thereof, Whereas Article 1 of that Regulation provides that the Commission shall periodically establish unit values for the products referred to in the classification in the Annex ; Whereas the result of applying the rules and criteria laid down in Regulation (EEC) No 1577/81 to the elements communicated to the Commission in accor HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regula ­ tion (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 30 December 1983 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 27 December 1983 . For the Commission Karl-Heinz NARJES Member of the Commission (') OJ No L 154, 13 . 6 . 1981 , p . 26 . 2) OJ No L 323 , 19 . 11 . 1982, p . 8 . 29 . 12 . 83 Official Journal of the European Communities No L 368/21 ANNEX Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 1.10 07.01-13 I 07.01-15 I 07.01 A II New potatoes 1 513 270,47 75,39 226,33 23,88 44567 84,39 19,01 1.12 07.01-21 1 07.01-22 07.01 B I Cauliflowers 4443 796,33 223,32 667,69 70,67 132662 251,37 62,06 1.14 07.01-23 07.01 B II White cabbages and red cabbages 473 84,07 23,20 70,89 7,48 14054 26,07 5,87 1.16 ex 07.01-27 ex 07.01 B III Chinese cabbage 1647 292,40 80,68 246,54 26,03 48 878 90,69 20,41 1.20 07.01-31 I 07.01-33 [ 07.01 D I Cabbage lettuce 7248 1 286,28 354,92 1 084,57 114,54 215016 398,96 89,80 1.22 ex 07.01-36 ex 07.01 D II Endives 1 540 273,39 75,44 230,52 24,34 45701 84,80 19,08 1.28 07.01-41 1 07.01-43 | 07.01 F I Peas 5723 1015,75 281,54 855,57 90,50 170122 315,46 71,05 1.30 07.01-45 07.01-47 | 07.01 F II Beans (of the species Phaseolus) 4037 716,54 197,71 604,17 63,80 119777 222,24 50,02 1.32 ex 07.01-49 ex 07.01 Fill Broad beans 1 482 263,03 72,58 221,79 23,42 43 969 81,58 18,36 1.40 ex 07.01-54 ex 07.01 G II Carrots 2389 426,91 119,00 357,25 37,70 70346 133,20 30,02 1.50 ex 07.01-59 ex 07.01 G IV Radishes 5233 928,69 256,25 783,05 82,69 155240 288,05 64,83 1.60 07.01-63 ex 07.01 H Onions (other than sets) 900 159,74 44,07 134,69 14,22 26703 49,54 11,15 1.70 07.01-67 ex 07.01 H Garlic 5560 986,69 272,26 831,96 87,86 164937 306,04 68,88 1.74 ex 07.01-68 ex 07.01 IJ Leeks 1 232 218,63 60,33 184,35 19,46 36547 67,81 15,26 1.80 07.01 K Asparagus : 1.80.1 ex 07.01-71  green 25663 4554,27 1 256,68 3 840,09 405,55 761 298 1412,59 317,97 1.80.2 ex 07.01-71  other 8 806 1 562,73 431,21 1 317,67 139,15 261 228 484,71 109,10 1.90 07.01-73 07.01 L Artichokes 2797 496,40 136,97 418,56 44,20 82979 153,96 34,65 1.100 07.01-75 07.01-77 i 07.01 M Tomatoes 3442 610,94 168,58 515,14 54,40 102126 189,49 42,65 1.110 07.01-81 1 07.01-82 1 07.01 P I Cucumbers 3037 538,99 148,72 454,46 47,99 90098 167,17 37,63 1.112 07.01-85 07.01 Q II Chantarelles 44408 7965,69 2210,49 6651,74 700,33 1 317180 2474,71 549,40 1.118 07.01-91 07.01 R Fennel 1470 260,97 72,01 220,05 23,23 43 625 80,94 18,22 1.120 07.01-93 07.01 S Sweet peppers 3154 559,73 1 54,44 471,95 49,84 93 565 173,61 39,07 1.130 07.01-94 ex 07.01 T Aubergines (Solanum melongena L.) 2656 471,44 130,08 397,51 41,98 78 806 146,22 32,91 1.140 07.01-96 ex 07.01 T Vegetable marrows (including courgettes) (Cucurbita pepo L. var. medullosa Alef.) 1962 348,19 96,07 293,59 31,00 58 204 107,99 24,31 1.150 ex 07.01-99 ex 07.01 T Celery stalks and leaves 2614 463,89 128,00 391,14 41,30 77 544 143,88 32,38 1.160 ex 07.06-90 ex 07.06 B Sweet potatoes , fresh , whole 3 843 682,01 188,19 575,06 60,73 114005 211,53 47,61 2.10 08.01-31 ex 08.01 B Bananas , fresh 2048 363,45 100,29 306,46 32,36 60756 112,73 25,37 2.20 ex 08.01-50 ex 08.01 C Pineapples , fresh 2990 530,74 146,45 447,51 47,26 88719 164,62 37,05 2.30 ex 08.01-60 ex 08.01 D Avocados, fresh 6553 1 162,95 320,90 980,58 103,56 194401 360,71 81,19 2.40 ex 08.01-99 ex 08.01 H Mangoes and guavas , fresh 9619 1 707,16 471,06 1 439,45 1 52,02 285372 529,51 119,19 2.50 08.02 A I Sweet oranges , fresh : \ 2.50.1 08.02-02 08.02-06 08.02-12  Sanguines and semi-sanguines 1459 261,28 72,92 218,77 23,08 43178 81,96 18,12 08.02-16 No L 368/22 Official Journal of the European Communities 29 . 12 . 83 Code NIMEXE code CCT heading No Description Amount of unit values per 100 kg net Bfrs/Lfrs Dkr DM FF £ Irl Lit F1 £ 2.50.2 08.02-03li  Navels, Navelines , Navelates ,I 08.02-07 Salustianas, Vernas , ValenciaI l 08.02-13II lates, Maltese , Shamoutis ,III Il\||I 08.02-17II Ovalis, Trovita and Hamlins 1642 291,43 80,41 245,73 25,95 48 716 90,39 20,34 2.50.3 08.02-05 \ 08.02-09 08.02-15li  others 1 558 276,62 76,32 233,24 24,63 46240 85,80 19,31 08.02-19IIII lII\II lI 2.60I ex 08.02 B Mandarins including tangerines\|| I \\ \ and satsumas, fresh, Clementines ,I IIIl||l \ wilkings and other similar citrusI \\\ IIl hybrids , fresh : l\ 2.60.1 08.02-29II  Monreales and satsumas 1632 289,70 79,94 244,27 25,79 48 427 89,85 20,22 2.60.2 08.02-31  Mandarins and wilkings 1356 240,63 66,69 202,69 21,44 40303 74,73 16,83 2.60.3 08.02-32  Clementines 2040 362,19 99,94 305,39 32,25 60 544 1 1 2,34 25,28 2.60.4 08.02-34 1 I \\ 08.02-37 Ili  Tangerines and others 1763 312,19 86,44 263,36 27,86 52548 96,97 22,09 2.70 ex 08.02-50 ex 08.02 C Lemons, fresh 1423 252,54 69,68 212,94 22,48 42216 78,33 17,63 2.80I ex 08.02 D Grapefruit, fresh : l 2.80.1 ex 08.02-70||  white 1655 293,83 81,07 247,75 26,16 49117 91,13 20,51 2.80.2 ex 08.02-70  pink 2135 378,89 104,54 319,47 33,73 63 336 117,52 26,45 2.90 2.95 2.100 2.110 08.04-11 08.04-19 08.04-23 08.05-50 08.06-13 08.06-15 08.06-17 08.06-33 08.04 A I 08.05 C 08.06 A II Table grapes Chestnuts Apples 2945 3193 1949 522,66 566,65 346,04 144,22 156,35 95,48 440,70 477,79 291,78 46,54 50,45 30,81 87368 94722 57845 162,11 175,75 107,33 36,49 39,56 24,16 08.06-3S 08.06-37 08.06 B II Pears 919 164,15 45,25 137,40 14,53 27370 50,70 11,46 08.06-38|| \ 2.115 08.06-50 08.06 C Quinces 2490 446,25 125,14 374,16 39,60 74342 140,86 34,77 2.120 08.07-10 08.07 A Apricots 8 862 1 572,74 433,97 1 326,11 140,05 262901 487,81 109,80 2.130 ex 08.07-32 ex 08.07 B Peaches 11498 2040,59 563,06 1 720,59 181,71 341 107 632,92 142,46 2.140 2.150 2.160 2.170 2.175 ex 08.07-32 08.07-51 1 08.07-55 | 08.07-71 1 08.07-75 1 08.08-1 1 1 «08.08-15 | 08.08-35 ex 08.07 B 08.07 C 08.07 D 08.08 A 08.08 C Nectarines Cherries Plums Strawberries Fruit of the species Vaccinium myrtillus 11 804 4080 12993 20 801 7285 2094,80 732,78 2305,92 3 691,54 1 306,73 578,02 203,58 636,28 1018,62 362,62 1 766,30 612,17 1 944,31 3112,65 1091,18 186,53 64,66 205,33 328,72 114,88 350169 120 536 385460 617082 216076 649,74 227,85 715,22 1 145,00 405,96 146,25 52.11 160,99 257,73 90.12 2.180 08.09-11 ex 08.09 Water melons 567 100,79 27,87 85,12 8,98 16894 31,23 7,10 2.190 08.09-19 ex 08.09 Melons (other than water melons) 4626 821,04 226,55 692,29 73,11 137246 254,66 57,32 2.195 ex 08.09-90 ex 08.09 Pomegranates 6834 1 212,93 334,69 1 022,73 108,01 202756 376,21 84,68 2.200 ex 08.09-90 ex 08.09 Kiwis 12031 2135,14 589,15 1 800,31 190,13 356912 662,25 149,07 2.205 ex 08.09-90 ex 08.09 Medlars 3040 544,55 151,99 455,95 48,11 89991 170,83 37,77 /